DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/15/2021/ 4/1/2021/ 5/11/2021, 7/23/2021, 8/24/2021, and 10/14/2021 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 are pending. No Claims were amended. Claims 1 and 16 are the independent claims. This FINAL Action is in response to the “Amendments and Remarks” received on 9/16/2022.



Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 9/16/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the drawings objections, applicants “Amendment and Remarks” have been fully considered and are persuasive. The drawing objections have been withdrawn.
With respect to the abstract objection, applicants “Amendment and Remarks” have been fully considered and are persuasive. The abstract objection has been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 101 have been withdrawn.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore he claim interpretations under 35 U.S.C. § 112 (f) have been withdrawn.
With respect to the claim rejections of Claims 1-20 under 35 U.S.C. § 102 and 103, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant remarks “While Tsoupko-Sitnikov describes a routing system that establishes connectivity for each base segment to other segments by use of unique identification codes that indicate the adjacent segments (see col. 6, 11. 6-9 of Tsoupko-Sitnikov), Tsoupko-Sitnikov does not describe that the routing system evaluates one or more coding functions based at least in part on the unique identification code to generate at least one coded unique identification code” and the Office respectfully disagrees.
It is the Office’s stance that that claimed subject matter is extremely broad with many variables have extreme breath. While broad claim terms and claims are not indefinite, they do tend to cause confusion as to what the applicant thinks the claims state, and what the actual metes and bounds of the claims are. For example, what is “a map version agnostic identifier” and what is not? What are the metes and bounds of “coded” and “encoded”, what are the metes and bounds of “based”? Without reading limitations from the specification into the claims, which is prohibited, it appears that almost anything can be these terms. For a short example, length, direction, and even name can be a “map agnostic identifier”. Any type of computing can be understood to have code and encode, merely by how the data is used. Finally, using terms “based” means the used in some way. 
Tsoupko-Sitnikov, clearly discloses using multiple maps, and one being in a network, to determine map elements, which have starting and stopping points, and even lengths (map agnostic data) ,based on gathered start elements. These elements are used in code and then probabilistically used to determine corresponding elements in another map. This probabilistic function is configured to calculate probable matches and of course is conjured to not provide false negatives, as it is configured to determine probabilies.
Office Note: Negative limitations are very broad  and without stating what is being carried out and how, most data structures are configured to not provide false negatives.  
Further using the lists of these elements, based on an origin to a destination, to calculate routes from multiple maps, based on comparison, probabilies of length and such and then using this data for navigation, is what is required by the claims and what the cited prior art carries out. Therefore the Office respectfully disagrees with applicant and the rejection remains.
	Office Note: The Office suggests amending the claims to clearly define the metes and bounds of the claims as the claims are extremely broad and many cited prior arts would read on the claims.
	Applicant remarks “Additionally, on page 11, the Office Action alleges that col. 5, 11. 8-25 of Tsoupko-Sitnikov teaches "evaluating, by the network apparatus, one or more coding functions based at least in part on the map version agnostic identifier for each route TME to generate at least one coded map version agnostic identifier for each route TME." However, the cited portion, at best, describes a routing system that utilizes a base map including base segments and cost information, tactical map including tactical lanes, and registration information indicating correspondence between elements of the base map and the tactical map. The cited portion does not describe that the routing system evaluates one or more coding functions based on the registration information to generate at least one coded registration information” and the Office respectfully disagrees.
It remains the Office’s stance that the cited prior art anticipates the claimed subject matter, as currently presented.  Once again, the claims are extremely broad and applicant is interpreting claims limitations that are not in the claims. Tsoupko-Sitnikov, clearly discloses using multiple maps, and one being in a network, to determine map elements, which have starting and stopping points, and even lengths (map agnostic data) ,based on gathered start elements. These elements are used in code and then probabilistically used to determine corresponding elements in another map. This probabilistic function is configured to calculate probable matches and of course is conjured to not provide false negatives, as it is configured to determine probabilies. Further using the list of these elements, based on an origin to a destination, to calculate routes and then use this data for navigation. Therefore the Office respectfully disagrees with applicant and the rejection remains.
	Office Note: The Office suggests amending the claims to clearly define the metes and bounds of the claims as the claims are extremely broad and many cited prior arts would read on the claims.
	Applicant remarks “Tsoupko-Sitnikov fails to teach "generating, by the network apparatus, an encoding data structure based on the coded map version agnostic identifiers for each route TME, wherein the encoding data structure is a probabilistic data structure configured to not provide false negatives" as set forth in Claim 1” and the Office respectfully disagrees.
It remains the Office’s stance that the cited prior art anticipates the claimed subject matter, as currently presented.  The claims are extremely broad and applicant is interpreting claims limitations that are not in the claims. Since data is being compared, and the data is elements, which we can agree, based on the broadness of “map agnostic data”, we can also agree that the data is encoded in some way, as the data is being used in probabilistic functions. Tsoupko-Sitnikov, clearly discloses using multiple maps, and one being in a network, to determine map elements, which have starting and stopping points, and even lengths (map agnostic data), based on gathered map elements. These elements are used in code (encoded) and then probabilistically used to determine corresponding elements in another map. This probabilistic function is configured to calculate probable matches and of course is conjured to not provide false negatives, as it is configured to determine probabilies. Further using the list of these elements, based on an origin to a destination, to calculate routes and then use this data for navigation. Finally, using terms such as  “based” has very little metes and bounds as the terms need only be used in some way.  Therefore the Office respectfully disagrees with applicant and the rejection remains.
	Office Note: The Office suggests amending the claims to clearly define the metes and bounds of the claims as the claims are extremely broad and many cited prior arts would read on the claims.
	Applicant remarks “Since Tsoupko-Sitnikov fails to teach the aforementioned features of Claim 1, Tsoupko-Sitnikov further fails to teach "providing, by the network apparatus, the encoding data structure such that a mobile apparatus receives the encoding data structure" and the Office respectfully disagrees.
	It remains the Office’s stance that they cited prior art, clearly anticipates the claimed subject matter, as currently presented.
Office Note: The Office suggests amending the claims to clearly define the metes and bounds of the claims as the claims are extremely broad and many cited prior arts would read on the claims.
Applicant further remarks that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims no longer contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 11-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsoupko-Sitnikov et al. (US11287278), hereinafter Tsoupko-Sitnikov.
Regarding claim 1:
Tsoupko-Sitnikov discloses:
A method comprising; (see at least [Column 4, lines 39-50])
determining, by a network apparatus, a route from a network version origin traversable map element (TME) to a network version target TME based on map data of a network version of a digital map, the route comprising a list of route TMEs to be traveled from the network version origin TME to the network version target TME; (see at least [Column 5, lines 26-63])
the route determined by a network apparatus comprising at least one processor, a memory storing the network version of the digital map, and a communication interface; (see at least [Column 4, lines 64-67] and [Column 5, lines 1-7])
accessing, by the network apparatus, map version agnostic information identifying each TME of the list of route TMEs from the network version of the digital map; (see at least [Column 5, lines 45-63]) 854

generating, by the network apparatus, a map version agnostic identifier for each route TME of the list of route TMEs based on the accessed map version agnostic information; (see at least [Column 5, lines 64-67] and [Column 6, lines 1-8])
evaluating, by the network apparatus, one or more coding functions based at least in part on the map version agnostic identifier for each route TME to generate at least one coded map version agnostic identifier for each route TME; (see at least [Column 5, lines 8-25])
generating, by the network apparatus, an encoding data structure based on the coded map version agnostic identifiers for each route TME, wherein the encoding data structure is a probabilistic data structure configured to not provide false negatives; (see at least [Column 7, lines 46-59])
providing, by the network apparatus, the encoding data structure such that a mobile apparatus receives the encoding data structure; (see at least [Column 5, lines 26-44])
Regarding claim 16:
Tsoupko-Sitnikov discloses:
An apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory storing computer program code and a network version of a digital map, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least; (see at least [Column 4, lines 64-67] and [Column 6, lines 1-7])
With respect to the remainder of claim 16, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 16 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitations, therefore, claim 16 is also rejected with/in the same manner as claim 1 and the additional addressed limitations.
Regarding claim 4:
Tsoupko-Sitnikov discloses:
wherein the route is determined in response to receiving a route request providing information identifying the starting location and the target location, wherein the information identifying the starting location and the target location are map version agnostic; (see at least [Column 5, lines 8-25])
Regarding claim 5:
Tsoupko-Sitnikov discloses:
wherein the information identifying the starting location is a geolocation of a point along a mobile version origin TME corresponding to an origin and the information identifying the target location is a geolocation of a point along a mobile version target TME corresponding to a - 104 -AttyDkt: 064359/547353LEGAL02/40236282v1destination; (see at least [Column 5, lines 8-25])
Regarding claim 6:
Tsoupko-Sitnikov discloses:
wherein generating the encoding data structure comprises generating at least one coded map version agnostic identifier for at least one adjacent TME using at least one coding function of the one or more coding functions; (see at least [Column 5, lines 11-23])
determining whether the at least one coded map version agnostic identifier for the at least one adjacent TME satisfies the encoding data structure, wherein an adjacent TME intersects the route and is not a route TME; (see at least [Column 5, lines 45-63])
Regarding claim 17:
With respect to claim 17, all limitations have been analyzed in view of the method of claim 6 and it has been determined that claim 17 does not teach or define any other new limitations beyond those recited in the method of claim 6 therefore, claim 17 is also rejected in the same manner as claim 6.
Regarding claim 8:
Tsoupko-Sitnikov discloses:
wherein the map version agnostic information comprises at least one of road name, TME length, a direction of travel of a TME, a functional class of a TME, or speed limit associated with a TME; (see at least [Column 5, lines 45-63])
Regarding claim 11:
Tsoupko-Sitnikov discloses:
further comprising determining a route length of the route by summing a length of each route segment and providing the route length with the encoding data structure; (see at least [Column 11, lines 24-35])
Regarding claim 12:
Tsoupko-Sitnikov discloses:
wherein the route comprises one or more waypoints between the network version origin TME and the network version target TME, the one or more waypoints defining a plurality of legs of the route, and generating the encoding data structure comprises generating an encoding data structure for each leg of the route; (see at least [Column 6, lines 53-65])
Regarding claim 13:
Tsoupko-Sitnikov discloses:
wherein the route is determined using a cost minimization route determination algorithm; (see at least [Column 4, lines 20-29])
Regarding claim 14:
Tsoupko-Sitnikov discloses:
wherein a cost value assigned to a TME for use by the cost minimization route determination algorithm for determining the route corresponds to at least one of a length of the TME or an expected time to traverse the TME; (see at least [Column 6, lines 9-32])
Regarding claim 15:
Tsoupko-Sitnikov discloses:
wherein the encoding data structure is provided such that the mobile apparatus receives the encoding data structure, wherein the mobile apparatus is configured to (a) decode a decoded route based at least in part on the encoded data structure and a mobile version of the digital map; (see at least [Column 14, lines 4-30])
(b) perform one or more navigation functions based on the decoded route; (see at least [Column 7, lines 60-67] and [Column 8, lines 1-5])
Regarding claim 20:
Tsoupko-Sitnikov discloses:
wherein the route is determined using a cost minimization route determination algorithm and a cost value assigned to a TME for use by the cost minimization route determination algorithm for determining the route corresponds to at least one of a length of the TME or an expected time to traverse the TME; (see at least [Column 4, lines 20-29] and [Column 6, lines 9-32])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 9, 10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsoupko-Sitnikov et al. (US11287278), hereinafter Tsoupko-Sitnikov, and in view of Lewison et al. (US20170339138), hereinafter Lewison.
Regarding claim 2:
While Tsoupko-Sitnikov discloses obtaining and identifying map elements, Tsoupko-Sitnikov does not specifically state sub-trees, however, Lewison teaches:
wherein the encoding data structure is one of a bloom filter or a subtree data structure; (see at least [0059] – [0062])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lewison into the invention of Tsoupko-Sitnikov to not only include obtaining and identifying map elements as Tsoupko-Sitnikov discloses but also include sub-trees as taught by Lewison, with a motivation of creating a more robust system that allows for improved computing. Additionally, the claimed invention is merely a combination of known elements of navigation and vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 18:
With respect to claim 18, all limitations have been analyzed in view of the method of claim 2 and it has been determined that claim 18 does not teach or define any other new limitations beyond those recited in the method of claim 2 therefore, claim 18 is also rejected with the same rationale as claim 2.
Regarding claim 3:
While Tsoupko-Sitnikov discloses obtaining and identifying map elements, Tsoupko-Sitnikov does not specifically state hash sub-trees, however, Lewison teaches:
wherein the subtree data structure is a prefix hash subtree or a prefix- compressed hash subtree; (see at least [0059] – [0062])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lewison into the invention of Tsoupko-Sitnikov to not only include obtaining and identifying map elements as Tsoupko-Sitnikov discloses but also include hash sub-trees as taught by Lewison, with a motivation of creating a more robust system that allows for improved computing. Additionally, the claimed invention is merely a combination of known elements of navigation and vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9:
While Tsoupko-Sitnikov discloses obtaining and identifying map elements, Tsoupko-Sitnikov does not specifically state using a salt, however, Lewison teaches:
wherein the one or more coding functions comprise a hash function configured to receive a salt; (see at least [0074] and [0094])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lewison into the invention of Tsoupko-Sitnikov to not only include obtaining and identifying map elements as Tsoupko-Sitnikov discloses but also include using a salt as taught by Lewison, with a motivation of creating a more robust system that allows for improved computing. Additionally, the claimed invention is merely a combination of known elements of navigation and vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 19:
While Tsoupko-Sitnikov discloses obtaining and identifying map elements, Tsoupko-Sitnikov does not specifically state using a salt, however, Lewison teaches:
the encoding data structure is a subtree data structure, and each level of the subtree data structure is associated with a level-specific salt; (see at least [0074] and [0094])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lewison into the invention of Tsoupko-Sitnikov to not only include obtaining and identifying map elements as Tsoupko-Sitnikov discloses but also include using a salt as taught by Lewison, with a motivation of creating a more robust system that allows for improved computing. Additionally, the claimed invention is merely a combination of known elements of navigation and vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to the remainder of claim 19, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 9 and it has been determined that claim 19 does not teach or define any other new limitations beyond those recited in the method of claim 9 apart from the above excluded limitations, therefore, claim 19 is also rejected with the same rationale as claim 9 and the additional addressed limitations.
Regarding claim 10:
While Tsoupko-Sitnikov discloses obtaining and identifying map elements, Tsoupko-Sitnikov does not specifically state using coding functions with the sub-trees, however, Lewison teaches:
wherein the encoding data structure is a subtree data structure and each level of the subtree data structure is associated with a coding function of the one or more coding functions; (see at least [0059] - [0062])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lewison into the invention of Tsoupko-Sitnikov to not only include obtaining and identifying map elements as Tsoupko-Sitnikov discloses but also include using coding functions with the sub-trees as taught by Lewison, with a motivation of creating a more robust system that allows for improved computing. Additionally, the claimed invention is merely a combination of known elements of navigation and vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsoupko-Sitnikov et al. (US11287278), hereinafter Tsoupko-Sitnikov, in view of Lewison et al. (US20170339138), hereinafter Lewison, and in further view of Alva et al. (US20170083597), hereinafter Alva.
Regarding claim 7:
While Tsoupko-Sitnikov discloses obtaining and identifying map elements, Tsoupko-Sitnikov does not specifically sizing of data structures, however, Alva teaches:
responsive to determining that an adjacent TME satisfies the encoding data structure, increasing the size of the encoding data structure until there are no adjacent TMEs that satisfy the encoding data structure; (see at least [0009])
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669